PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,882
Filing Date: 5 Feb 2018
Appellant(s): Garner et al.



__________________
Plymouth D. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



The following ground(s) of rejection are applicable to the appealed claims.


Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/888,868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘882 application claim a row unit for a seeding machine comprising a seed reservoir, seed meter, metering member, and a nozzle to eject the seeds from the seed meter with pressurized air.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/888,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the ‘882 application claim a row unit for a seeding machine comprising a seed reservoir, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim 1-4, 7-10, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (1,331,235) in view of Garner et al. (8,869,719).

Regarding claims 1, 16, 18, 20 and 21, Bristow discloses a row unit for a seeding machine and a method of use, the row unit comprising:
A seed reservoir (29)
A seed meter assembly including
A metering member (27) having a seed side facing the seed reservoir and a non seed side opposite the seed side, the metering member operable to selectively move seeds from the seed reservoir
A pump (1) providing a pressure differential between the seed side and the non seed side for adhering the seeds to the metering member 
A conveyor (30) having an inlet for receiving the seeds and an outlet configured to discharge seeds from the seeding machine
A pneumatic seed displacer including a nozzle for concentrating air (page 2 lines 19-22), wherein the seed displacer is disposed adjacent the metering member, and wherein it is configured to eject the air towards the metering member for directing the seeds from the metering member to the chute (page 2 lines 80-105)

While Bristow discloses the invention as described above including a conveyor having an inlet for receiving seeds and an outlet configured to discharge the seeds from the seeding machine, it fails to disclose that “a belt movable from the inlet to the outlet.”  Like Bristow, Garner also discloses a seed metering device with a conveyor for moving seeds from a metering device to an outlet.  Unlike Bristow, Garner discloses the use of a belt (424,426) for transporting seeds from the inlet at the seed meter to the outlet at a release point.  The gravity drop of Bristow is susceptible to the seeds being dispersed at different rates/spacing due to the differences in seed size, weight or moisture content.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a belted conveyor in Bristow as taught by Garner as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to enable consistent predictable release of seeds from the outlet. The bristles on the belt would hold the seeds in a known location until the release point/outlet providing a more predictable spacing of the seeds.

Regarding claim 2, the combination discloses that the air source provides a higher than atmospheric pressure air to the pneumatic seed displacer.

Regarding claim 3, the air source includes an output side of the pump.

Regarding claim 4, the combination discloses that the air pressure can be varied (Bristow – page 2 lines 19-21).  Depending on the degree of adjustment, the output pressure could be considered an air knife.

Regarding claim 7, the combination discloses that the air for dislodging the seed from the seed meter originates on the non seed side of the seed meter.

Regarding claims 8 and 22, the combination fails to specifically disclose that the nozzle is disposed on the seed side of the metering member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the nozzle on the seed side of the metering member since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 9, the combination discloses that the metering member includes apertures extending from the seed side to the non seed side, wherein the nozzle is configured to eject air through the apertures.

Regarding claim 10, the combination discloses that the belt includes a brush belt, and wherein the nozzle is configured to eject air into bristles of the brush belt.

Regarding claim 14, the combination discloses multiple seed meter assemblies (Figure 1) and therefore multiple conveyors and multiple seed displacers/nozzles.

Regarding claim 15, the combination discloses that the seed meter assembly includes a housing defining a chamber (26) fluidly coupled to the pump for providing the pressure differential, wherein the seed meter assembly further includes a cutoff disposed immediately adjacent the chamber, wherein the nozzle is disposed outside of the chamber in the cutoff (Figure 3).

Regarding claim 17, the combination discloses that the injecting includes using a higher than atmospheric pressure air.

Regarding claim 19, the combination discloses a pump to provide both the pressure differential and the air directed at the seeds.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (1,331,235) in view of Garner et al. (8,869,719) as applied to claim 1 above and further in view of Sauder et al. (6,681,706).

Regarding claim 11, the combination of Bristow and Garner discloses the invention as described above, but discloses a bristle belt instead of a flighted belt.  Like the combination, Sauder also discloses a seed meter wherein the seeds are deposited on a belted conveyor before being released into the soil.  Unlike the combination, Sauder discloses the use of flights on the conveyor to hold the seeds instead of bristles. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize flights instead of bristles on the belt of the combination as taught by Sauder as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristow (1,331,235) in view of Garner et al. (8,869,719)  as applied to claim 1 above and further in view of Maury (4,399,757).

Regarding claims 12 and 13, the combination of Bristow and Garner discloses the invention as described above, but discloses a rotating ejection member instead of a venturi device.  Like the combination, Maury also discloses a seed meter utilizing a vacuum to hold the seeds on an aperture metering device.  Unlike the combination, Maury discloses the use of a venturi and “blade” (22) device to aid in removing the seeds from the apertures. It would have been obvious to one of ordinary skill in the art at the time the invention was made to a venturi device in the combination as taught by Maury as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).




(2) Response to Argument
Bristow discloses a seed metering device that utilizes suction to hold a seed until a release time at which point a nozzle provides a pressure to send the seed into a chute conveyor and the seed falls via gravity to the outlet/release point. Garner discloses a suction holding a seed on an orifice as well.  Garner further discloses a belted conveyor such that when the seed is released, it is transported via the belt to the release point/outlet.  
 
Appellant argues that in the secondary reference, Garner, the brush belt is located within the vacuum chamber and works in opposition to the vacuum applied to the apertures to release the seed. The primary reference, Bristow, has seeds attached to the orifices utilizing suction until it comes into contact with an opening providing air pressure that blows the seeds out.  Appellant appears to be arguing that the conveyor belt could not be used in Bristow because it needs to be within the vacuum chamber (bodily incorporation).  The examiner disagrees.  The operation of Bristow would not be changed.  The belted conveyor would not need to be placed within the vacuum chamber since Bristow already discloses a conveyor mechanism (30) outside of the vacuum chamber.  The combination discloses that the gravity drop conveyor of Bristow could incorporate a belt as taught by Garner. Appellant further argues that since the seed release of Garner operates in such a way that the belt works against the suction from the vacuum chamber instead of utilizing an air pressure to release the seed from the orifice (as taught by Bristow), that one of ordinary skill in the art would not make the combination as described by the examiner.  The examiner disagrees.  Bristow already discloses a seed meter holding seeds on an orifice via suction and a conveyor for conveying the seeds from an inlet to a release point.  In the combination, the pressurized air would aid in moving the seeds from the orifices to the belted conveyor.  The fact that the conveyor wouldn’t also have to work against the suction applied by the vacuum in the combination does not mean the combination cannot be made, rather that the belted conveyor would be able to more easily receive the seeds from the orifices due to the application of the pressurized air.  Further, the combination would result in a conveyor that would provide a more consistent release of seeds than a gravity drop.  Bristles would catch the seed in a known location, but would not need to fight the suction as in Garner.  Pressurized air from Bristow would blow seed into waiting bristles and the belt would provide a more predictable release of seeds at the outlet.  The gravity drop of Bristow would be subject to more variability due to varying size, weight or moisture content of the seeds.  Appellant argues that Bristow discloses that the shape of the orifices and the pressurized air of Bristow is disclosed to prevent these issues, however a belt as taught by Garner would provide even greater predictability.  The fact that Bristow attempts to negate these issues does not mean that improvements cannot still be made.  The belted conveyor of Garner used in combination with Bristow would provide even greater improvements than are disclosed by sizing the orifices and utilizing pressurized air as taught by Bristow alone.
	
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671 
                                                                                                                                                                                                       Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.